DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to Claims 8-14 and 17, filed 5/13/2020, is acknowledged and accepted.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 10/28/2020.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al., (Jin hereafter) (KR20190053571A), of record.
With respect to Claim 1, Jin discloses a privacy film (200, 300a, 300b), comprising: a first conductive layer (250, Figure 3a); an emitting angle limiting spacer layer (232, Figure 3a) on the first conductive layer (250, Figure 3a), wherein the emitting angle limiting spacer layer (232, Figure 3a) comprises a plurality of spacers (multiples of 232, Figure 3a) defining a plurality of light emitting regions (240, area between two adjacent spacers of the plurality of spacers, Figure 3a), a respective one (one of 240, area between two adjacent spacers of the plurality of spacers, Figure 3a) of the plurality of light emitting regions (area between two adjacent spacers of the plurality of spacers, Figure 3a) is between two adjacent spacers (area between two adjacent spacers of the plurality of spacers, Figure 2a) of the plurality of spacers (multiples of 232, Figure 3a); a second conductive layer (260, Figure 3a) on a side (upper portion of 232, Figure 3a) of the emitting angle limiting spacer layer (232, Figure 3a) away from the first conductive layer (250, Figure 3a), wherein the second conductive layer (260, Figure 3a) is spaced apart from the first conductive layer (250, Figure 3a) by a first distance (260 may be spaced apart from 250 by a predetermined distance, Page 3, paragraph 13); and a plurality of light diffuser particles (241, Figure 2a and 2b) in a space (242, Figures 2a and 3a) between the first conductive layer (250, Figure 3a) and the second conductive layer (260, Figure 3a); wherein a maximum height (height of 232, 120 m, Page 3, paragraph 11) of the plurality of spacers (multiples of 232, Figure 3a) relative to a surface (bottom of 250, Figure 3a) of the first conductive layer (250, Figure 3a) facing the second conductive layer (260, Figure 3a) is less than the first distance (260 may be spaced apart from 250 by a predetermined distance, Page 3, paragraph 13); the second conductive layer (260, Figure 3a) is spaced apart from a surface (bottom of 250, Figure 3a) of a respective one of the plurality of spacers (multiples of 232, Figure 3a) facing the second conductive layer (260, Figure 3a) by a second distance (Page 3, paragraph 14); and the first distance (260 may be spaced apart from 250 by a predetermined distance, Page 3, paragraph 13) is greater than the second distance (Page 3, paragraph 14).
With respect to Claim 2, Jin further discloses wherein, in a first viewing mode (Page 2, last paragraph), the plurality of light diffuser particles (241, Figure 2a and 2b) are present substantially throughout the space between the first conductive layer (250, Figure 3a) and the second conductive layer (260, Figure 3a) when a first voltage (Page 3, paragraph 12) difference is provided between the first conductive layer (250, Figure 3a) and the second conductive layer (260, Figure 3a); and light emitted out of the plurality of light emitting regions (area between two adjacent spacers of the plurality of spacers, Figure 3a) is limited in a first viewing angle range (Page 3, paragraph 1).
With respect to Claim 8, Jin further discloses wherein a respective one of the plurality of light diffuser particles (241, Figure 2a and 2b) has a diameter in a range of 5 nm to 5 m (0.2-3.0 m, Page 3, paragraph 21).
With respect to Claim 9, Jin further discloses wherein the plurality of light diffuser particles (241, Figure 2a and 2b) are conductive particles (electrophoretic particles, Page 3, paragraph 3).
With respect to Claim 10, Jin further discloses wherein the plurality of spacers (multiples of 232, Figure 3a) are a plurality of light blocking spacers (light blocking region, Page 3, paragraph 8) configured to block light from transmitting there-through.
With respect to Claim 11, Jin further discloses wherein the plurality of light diffuser particles (241, Figure 2a and 2b) are substantially transparent particles (part of light to be blocked by the electrophoretic particles 241, Page 5, paragraph 3).
With respect to Claim 12, Jin further discloses wherein the plurality of spacers (multiples of 232, Figure 3a) are a plurality of strip-shaped spacers (see Figure 3a) spaced apart from each other (see Figure 3a).
With respect to Claim 14, Jin further discloses a display apparatus, comprising a display panel (Page 6, paragraph 7), a back light (Page 6, paragraph 7), and the privacy film Claim 1 attached to a side (film is repeatedly formed in one direction perpendicular to the thickness direction, Page 6, paragraph 23) of the display panel (Page 6, paragraph 23).
With respect to Claim 15, Jin further discloses wherein the privacy film is between the display panel (Page 6, paragraph 23) and the back light (Page 6, paragraph 7).
With respect to Claim 16, Jin further discloses wherein the privacy film is on a light emitting side of the display panel (Page 6, paragraph 23) away from the back light (Page 6, paragraph 7).
With respect to Claim 17, Jin further discloses a controller for adjusting a voltage difference (Page 6, paragraph 25) between the first conductive layer (250, Figure 3a) and the second conductive layer (260, Figure 3a).
With respect to Claim 18, Jin discloses a method of displaying an image in a display apparatus (display device, Page 6, paragraph 6), comprising: providing a privacy film (200, 300a, 300b) in the display apparatus (display device, Page 6, paragraph 6); wherein the privacy film (200, 300a, 300b) comprises: a first conductive layer (250, Figure 3a); an emitting angle limiting spacer layer (232, Figure 3a) on the first conductive layer (250, Figure 3a), wherein the emitting angle limiting spacer layer (232, Figure 3a) comprises a plurality of spacers (multiples of 232, Figure 3a) defining a plurality of light emitting regions (area between two adjacent spacers of the plurality of spacers, Figure 3a), a respective one (one area between two adjacent spacers of the plurality of spacers, Figure 3a) of the plurality of light emitting regions (area between two adjacent spacers of the plurality of spacers, Figure 3a) is between two adjacent spacers of the plurality of spacers (multiples of 232, Figure 3a); a second conductive layer (260, Figure 3a) on a side (upper portion of 232, Figure 3a) of the emitting angle limiting spacer layer (232, Figure 3a) away from the first conductive layer (250, Figure 3a), wherein the second conductive layer (260, Figure 3a) is spaced apart from the first conductive layer (250, Figure 3a) by a first distance (260 may be spaced apart from 250 by a predetermined distance, Page 3, paragraph 13); and a plurality of light diffuser particles (241, Figure 2a and 2b) in a space between the first conductive layer (250, Figure 3a) and the second conductive layer (260, Figure 3a); wherein a maximum height (height of 232, 120 m, Page 3, paragraph 11) of the plurality of spacers (multiples of 232, Figure 3a) relative to a surface (bottom of 250, Figure 3a) of the first conductive layer (250, Figure 3a) facing the second conductive layer is less than the first distance (260 may be spaced apart from 250 by a predetermined distance, Page 3, paragraph 13); the second conductive layer (260, Figure 3a) is spaced apart from a surface (bottom of 250, Figure 3a) of a respective one of the plurality of spacers (multiples of 232, Figure 3a) facing the second conductive layer (260, Figure 3a) by a second distance (Page 3, paragraph 14); and the first distance (260 may be spaced apart from 250 by a predetermined distance, Page 3, paragraph 13) is greater than the second distance (Page 3, paragraph 14).
With respect to Claim 19, Jin further discloses controlling the privacy film in a first viewing mode (Page 2, last paragraph) by controlling a voltage difference (Page 6, paragraph 25) between the first conductive layer (250, Figure 3a) and the second conductive layer (260, Figure 3a) to be in a first range; wherein, in the first viewing mode (Page 2, last paragraph), the plurality of light diffuser particles (241, Figure 2a and 2b) are present substantially throughout the space between the first conductive layer (250, Figure 3a) and the second conductive layer (260, Figure 3a), and light emitted out of the plurality of light emitting regions (area between two adjacent spacers of the plurality of spacers, Figure 3a) is limited in a first viewing angle range (Page 3, paragraph 1).
With respect to Claim 20, Jin further discloses controlling the privacy film in a second viewing mode by controlling the voltage difference between the first conductive layer (250, Figure 3a) and the second conductive layer (260, Figure 3a) to be in a second range; wherein, in the second viewing mode, the plurality of light diffuser particles (241, Figure 2a and 2b) are enriched toward the first conductive layer (250, Figure 3a) as compared to in the first viewing mode (Page 2, last paragraph); light emitted out of the plurality of light emitting regions (area between two adjacent spacers of the plurality of spacers, Figure 3a) is limited in a second viewing angle range; and the second viewing angle range is smaller than the first viewing angle range (Page 3, paragraph 1).

Allowable Subject Matter
Claims 3-7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 3, though Jin (KR20190053571A), of record, discloses “The privacy film of claim 2,” Jin fails to teach or suggest the aforementioned combination further comprising “wherein, in a second viewing mode, the plurality of light diffuser particles (241, Figure 2a and 2b) are enriched toward the first conductive layer as compared to in the first viewing mode, when a second voltage difference is provided between the first conductive layer and the second conductive layer; light emitted out of the plurality of light emitting regions is limited in a second viewing angle range; and the second viewing angle range is smaller than the first viewing angle range.”
With respect to claims 4-7, these claims depend on claim 3 and are allowable at least for the reasons stated supra.
With respect to Claim 13, though Jin (KR20190053571A), of record, discloses “The privacy film of claim 1,” Jin fails to teach or suggest the aforementioned combination further comprising “wherein the plurality of spacers are a plurality of ring-shaped spacers comprising an inner ring-shaped spacer sequentially encircled by a series of outer ring-shaped spacers of gradually increasing diameters.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872     
28 September 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872